Exhibit 10.5
 
ROGERS CORPORATION
VOLUNTARY DEFERRED COMPENSATION PLAN
FOR NON-MANAGEMENT DIRECTORS
 
(As Amended and Restated Effective as of October 24, 2007)
 
SECOND AMENDMENT
 
Pursuant to the powers and procedures for amendment of the Rogers Corporation
Voluntary Deferred Compensation Plan For Non-Management Directors, as amended
and restated effective as of October 24, 2007, and as further amended effective
as of July 30, 2009 (the “Plan”), the Compensation and Organization Committee of
the Board of Directors of Rogers Corporation (the “Committee”) hereby amends the
Plan as follows effective as of January 1, 2009:
 
1.
Section 5(b) of the Plan is hereby amended by inserting the following as an
additional sentence at the end of that section:

 
“For the avoidance of doubt, in no event shall any changes to the
characterization of any amounts credited to each sub-account within the
Director’s Deferred Compensation Account (i.e., from Stock to cash or vice
versa) affect the Director’s form of payment specified in the Director’s
Deferral Election(s) pursuant to Section 5(c) below.”
 
2.
The second sentence of Section 6 of the Plan is hereby amended to read as
follows:

 
“All such amounts shall be paid in a single lump sum in shares of Stock and/or
cash in accordance with Section 5(b) within sixty (60) days following such
Director’s death.”
 
3.
Except as expressly amended by this Second Amendment, the Plan in all other
respects remains in full force and effect and is hereby confirmed.

 
IN WITNESS WHEREOF, Rogers Corporation has caused this Second Amendment to the
Plan to be duly executed on this 7th day of December, 2010.
 
 
ROGERS CORPORATION
 
 
 
 
By: /s/ Robert M. Soffer
Its:  Vice President and Secretary